Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about December 19, 2005, which adjudicated appellant a juvenile delinquent upon his admission that he had committed an *274act which, if committed by an adult, would constitute the crime of petit larceny, and placed him on probation for a period of 12 months, and further directed that he pay restitution in the amount of $250 by April 1, 2006, unanimously affirmed, without costs.
Appellant admitted that he stole the complainant’s cell phone on May 12, 2005. The record reflects sufficient evidence as to the replacement value of the cell phone. Concur—Friedman, J.P., Marlow, Sullivan, Sweeny and Catterson, JJ.